Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on October 1, 2008 Registration No. 333-153730 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Pre-Effective Amendment No. 1 to REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement. Title of Securities Being Registered: Group Deferred Variable Annuity Contracts The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PART A PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. ING Life Insurance and Annuity Company Variable Annuity Account C ING Educators Direct CONTRACT PROSPECTUS  , 2008 Contracts. The contracts described in this prospectus are group deferred variable annuity contracts issued by ING Life Insurance and Annuity Company (the Company). They are intended to be used as funding vehicles for certain types of retirement plans that qualify for beneficial tax treatment and/or provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (Tax Code). Enrollment in the contract through your retirement plan is only available electronically, through our Internet enrollment system. Why Reading This Prospectus is Important. Before you participate in a contract through your retirement plan, you should read this prospectus. It provides facts about the contract and its investment options. Plan sponsors (generally your employer or a trust) should read this prospectus to help determine if the contract is appropriate for their plan. Keep this document for future reference. Table of Contents page 3 Investment Options. The contracts offer variable investment options. When we establish your account(s), the contract holder, or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts and plans, or in some states. These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees Fund Fees and Expenses for additional information. The Funds ING Solution Income Portfolio (Class S) ING Solution 2035 Portfolio (Class S) ING Solution 2015 Portfolio (Class S) ING Solution 2045 Portfolio (Class S) ING Solution 2025 Portfolio (Class S) Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account C (the separate account), a separate account of the Company. Each subaccount invests in one of the mutual funds (funds) listed above. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Compensation. The contract is designed for direct sales only, and therefore we do not pay any direct compensation to registered representatives. However, sales of the contract may benefit certain representatives and Company employees. See Contract Distribution for further information. Risks Associated with Investing in the Funds. Information about the risks of investing in the funds is located in the Investment Options section of this prospectus on page 8, and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the fund prospectuses for future reference. Getting Additional Information. You may obtain the , 2008 Statement of Additional Information (SAI) free of charge by indicating your request on your enrollment materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of this prospectus. You may also obtain an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) web site, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-. The SAI table of contents is listed on page 33 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.-08 TABLE OF CONTENTS Contract Overview: 4 Whos Who The Contract and Your Retirement Plan Contract Rights Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: Accumulation Phase, Income Phase 5 Fee Table 6 Condensed Financial Information 8 Variable Annuity Account C 8 The Company 8 Investment Options 9 Transfers 11 Contract Purchase and Participation 14 Contract Ownership and Rights 15 Right to Cancel 16 Fees 16 Your Account Value 17 Withdrawals 20 Loans 21 Systematic Distribution Options 21 Death Benefit 22 The Income Phase 23 Contract Distribution 25 Taxation 25 Other Topics 31 Performance Reporting Voting Rights Contract Modification Legal Matters and Proceedings Payment Delay or Suspension Transfer of Ownership; Assignment Account Termination Intent to Confirm Quarterly Contents of the Statement of Additional Information 33 Appendix I Participant Appointment of Employer as Agent Under an Annuity Contract 34 Appendix II Fund Descriptions 35 PRO.-08 3 CONTRACT OVERVIEW Questions: Contacting the Company. Contact the The following is a summary. Please read each section of this prospectus for Company by writing or calling additional information. us at the following: Whos Who ING You (the participant): The individual who participates in the contract through USFS Customer Service a retirement plan. Defined Contribution Administration Plan Sponsor: The sponsor of your retirement plan. Generally, your employer P.O. Box 990063 or a trust. Hartford, CT 06199-0063 1-800-262-3862 Contract Holder: The person to whom we issue the contract. Generally, the Sending forms and written plan sponsor or a trust. We may also refer to the contract holder as the contract requests in good order. owner. If you are writing to change We (the Company): ING Life Insurance and Annuity Company. We issue the your beneficiary, request a contract. withdrawal, or for any other purpose, contact the Company to For greater detail please review Contract Ownership and Rights and learn what information is required in order for the request Contract Purchase and Participation. to be in good order. By contacting us, we can provide you with the appropriate The Contract and Your Retirement Plan administrative form for your Retirement Plan (plan): A plan sponsor has established a plan for you. This requested transaction. contract is offered as a funding option for that plan. We are not a party to the Generally, a request is plan. considered to be in good order when it is signed, dated and Plan Type: We refer to the plan by the Tax Code section under which it made with such clarity and qualifies. For example: a 403(b) plan is a plan that qualifies for tax treatment completeness that we are not under Tax Code section 403(b). required to exercise any discretion in carrying it out. Use of an Annuity Contract in your Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they We can only act upon written are withdrawn. However, in the case of a qualified retirement account (such as requests that are received in a 403(b) or Roth 403(b) retirement plan), an annuity contract is not necessary good order. to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the option of lifetime income phase options at established rates) that may be valuable to you. You should consider your alternatives, taking into account the additional fees and expenses you may incur in an annuity. See Contract Purchase and Participation. Contract Rights Rights under the contract, and who may exercise those rights, may vary by plan type. Also, while the contract may reserve certain rights for the contract holder, the contract holder may permit you to exercise those rights through the plan. PRO.-08 4 Contract Facts Free Look/Right to Cancel: Contract holders may cancel the contract no later than 10 days after they receive the contract (or a longer period if required by state law). Participants may cancel their participation in the contract no later than 10 days after they receive evidence of participation in the contract (or a longer period if required by state law). See Right to Cancel. Death Benefit: A beneficiary may receive a benefit in the event of your death during both the accumulation and income phases. The availability of a death benefit during the income phase depends upon the income phase payment option selected. See Death Benefit and The Income Phase. Withdrawals: During the accumulation phase, the contract holder, or you if permitted by the plan, may withdraw all or part of your account value. The Tax Code may impose restrictions on withdrawals from plans, which may vary. In addition, the contract holder, or you if permitted by the plan, may have the right to withdraw all or part of your account value during the income phase. Amounts withdrawn may be subject to tax withholding and taxation. See Withdrawals, Taxation, and The Income Phase. Systematic Distribution Options: These options allow the contract holder, or you if permitted by the plan, to receive regular payments from your account, while retaining the account in the accumulation phase. See Systematic Distribution Options. Fees: Certain fees are deducted from your account value. In addition, we reserve the right to deduct premium taxes from your account value or from payments to the account at any time, but not before there is a tax liability under state law. See Fee Table and Fees. Taxation: Amounts you receive in a distribution will be generally included in your gross income and will be subject to taxation. Tax penalties may apply in some circumstances. See Taxation. Contract Phases I. The Accumulation Phase (accumulating retirement benefits) STEP 1: You or the contract holder provide ING Life Payments to Your Account Insurance and Annuity Company with your completed enrollment materials through our online enrollment system. Step 1 || ING Life Insurance and Annuity Company According to the plan, we set up one or more accounts for you. Step 2 || We may set up account(s) for employer contributions and/or Variable Annuity Account C Variable Investment Options for contributions from your salary. STEP 2: The contract holder, or you if permitted by your plan, directs us to invest your account dollars in Variable Investment The Subaccounts Options. (The variable investment options are the subaccounts A B Etc. of Variable Annuity Account C. Each one invests in a specific || Step 3 || mutual fund.) Mutual Fund A Mutual Fund B Etc. STEP 3: The subaccount(s) selected purchases shares of its corresponding fund. II. The Income Phase (receiving income phase payments from your contract) The contract offers several fixed income phase options. See The Income Phase. In general, you may: ⊳ Receive income phase payments over a lifetime or for a specified period; ⊳ Receive income phase payments monthly, quarterly, semi-annually or annually; and ⊳ Select an option that provides a death benefit to beneficiaries. PRO.-08 5 FEE TABLE In This Section: ⊳ Maximum Contract Holder The following tables describe the fees and expenses that you will pay when Transaction Expenses buying, owning, and withdrawing from your contract. The first table ⊳ Maximum Annual describes the fees and expenses that you will pay at the time that you buy Maintenance Fee the contract, withdraw from the contract, take a loan from the contract or ⊳ Maximum Separate transfer cash value between investment options. State premium taxes may Account Annual Expenses also be deducted.* Fees during the income phase may differ from those ⊳ Total Annual Fund shown below. See The Income Phase for further information. Operating Expenses ⊳ Hypothetical Examples Maximum Contract Holder Transaction Expenses ⊳ Fees Deducted by the Funds Loan Interest Rate Spread 1 3.0% See Fees for: ⊳ How, When and Why Fees 1 Currently the loan interest rate spread is 2.5%; however we reserve the right are Deducted to apply a spread of up to 3.0%. This is the difference between the rate ⊳ Reduction, Waiver and/or applied and the rate credited on loans under your contract. See Loans. Elimination of Certain Fees ⊳ Premium and Other Taxes The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund See The Income Phase for: fees and expenses. ⊳ Fees During the Income Phase Maximum Annual Maintenance Fee 2 $30.00 2
